DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE arguments/amendments for U.S. Application No. 17/034276 filed on October 26, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



					Applicant

	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution considering compact prosecution.

	




Response to Arguments

3.	Applicant’s arguments have been considered but are not persuasive. 




On Pg. 13 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Applicant further respectfully contends that the fact that the elements implemented in a NoSQL Database application (as described in Applicant's paragraph [0074]) to provide this improvement in efficiency is demonstrative of such a technical advancement. As well, Applicant further contends that under Mayo step 2B and in light of the jurisprudence of Berkheimer v. HP Inc. (Berkheimer Memorandum), so much, e.g., calculating a difference in the first and second predicted resource costs, based on a reduction ratio, to determine the predicted resource cost reduction" could not be considered a well-understood, routine or conventional combination of steps thus further indicating the presence of patentable subject matter under the 2019 Guidelines. Applicant contends that claims 2-8, 10-16 and 18-20 are also allowable based on their dependence to independent claims 1, 9 and 17. Accordingly, Applicant respectfully requests withdraw of the rejection under 35 U.S.C. § 101.”

Examiner replies that the claims are still considered an abstract idea and not an practical improvement. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. The predetermined conditions are calculated to arrive at a value.  The predetermined condition is seen as a repetitive calculation being performed based upon the input queries words.  The calculation is being repeated to determine a sum of cost.  It seems from applicant’s specification that par. 0054 applicant’s specification discloses storing the condition and Par. 0057 applicant’s specification discloses an optimizer using the stored condition to determine whether the query satisfies the condition for skipping part of the operations.  


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "determining, by one or more processor executing the NoSQL database application, if the NoSQL queries satisfies a predetermined condition,  “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, executing, by one or more processors executing the NoSQL database application, the NOSQL queries and determining, by one or more processor executing the NoSQL database application, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the predetermined condition is calculated based on adding a base cost and a leap cost to a product of a search cost and a reduction ration” ,“receiving, by one or more processors executing a NoSQL database application, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
As to limitation ““wherein the predetermined condition is calculated based on adding a base cost and a leap cost to a product of a search cost and a reduction ration”, Mpep 2106.05d “II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
The predetermined conditions are calculated to arrive at a value.  The predetermined condition is seen as a repetitive calculation being performed based upon the input queries words.  The calculation is being repeated to determine a sum of cost.  It seems from applicant’s specification that par. 0054 applicant’s specification discloses storing the condition and Par. 0057 applicant’s specification discloses an optimizer using the stored condition to determine whether the query satisfies the condition for skipping part of the operations.  
                
The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2, 10 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3 and 11, specifically claim 3, and 11 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining, by one or more processors, whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL query queries; and in response to determining that at least a part of the operations can be skipped, determining, by one or more processors, that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 4, specifically claim 4 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, “comprise at least one of the following: a function for selecting distinct data records; a function for grouping data records; a function for checking existence of data records; a function for aggregation; and a function for joining data tables comprising the group of data records.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5 and 13, specifically claims 5 and 13 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, ”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6, 14 and 19, specifically claims 6, 14 and 19 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining different index combinations based on the plurality of indexes, wherein the different index combinations can be used to skip different parts of the operations; determining respective costs of skipping the different parts of the operations based on the different index combinations; and determining the result of the NoSQL query queries by skipping a corresponding part of the operations based on the index combination”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries” and “selecting an index combination with the lowest cost from the different index combinations”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 14 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6, 14 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 7 and 15, specifically claims 7 and 15 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20 specifically claims 20 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




 Allowable Subject Matter

5.	Claims 1-4, 6-12 and 14-20 contain no prior art rejections.
	
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eshleman et al. U.S. Patent Application Publication No. 2014/0258209 (herein as ‘Eshleman’). Eshleman discloses systems and methods for interest-driven business intelligence systems in accordance with embodiments of the invention are illustrated. In one embodiment, an interest-driven distributed data server system includes a processor, an interest-driven distributed data server application, aggregate data storage, and a data source directory, wherein the interest-driven distributed data server application configures the processor to obtain reporting data requirements, determine at least one data dimension using the reporting data requirements, identify at least one data source identified that can provide data associated with the data dimension, generate data source job data, transmit the data source job data to at least one data source, and receive job response data, store the received job response data in the aggregate data storage, build reporting data based on the reporting data requirements, and transmit the reporting data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  December 03, 2022Examiner, Art Unit 2159                     
                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159